Gordon McCloud, J.
*138¶29 The majority then states that the courts have the power to review whether the prosecutor conducted a sufficient background investigation before deciding to file a notice of special sentencing proceeding and that the prosecutor in this case did so. I agree with those conclusions, too. The majority, however, writes more broadly than that by stating that we must uphold the filing of a death notice whenever the prosecutor states that he or she subjectively believes that “ ‘there are not sufficient mitigating circumstances to merit leniency.’ ” Majority at 134, 135 (quoting RCW 10.95.040(1) and referencing “the subjective nature of the decision to file a death penalty notice”). I write separately because RCW 10.95.040(l)’s plain language actually contains an objective standard. It requires not just that the prosecutor subjectively believe that there are not sufficient mitigating circumstances to merit leniency before seeking the death penalty but also that the prosecutor’s subjective decision on that point be objectively reasonable.
*139¶30 RCW 10.95.040(1) states, “If a person is charged with aggravated first degree murder as defined by RCW 10.95.020, the prosecuting attorney shall file written notice of a special sentencing proceeding to determine whether or not the death penalty should be imposed when there is reason to believe that there are not sufficient mitigating circumstances to merit leniency.” (Emphasis added.) As both the United States Supreme Court and Washington courts have consistently recognized, the “reason to believe” standard is an objective standard.3
¶31 The State argues that in In re Personal Restraint of Lord, 123 Wn.2d 296, 868 P.2d 835 (1994), this court held that RCW 10.95.040(l)’s “reason to believe” requirement established a purely subjective standard. Wash. Supreme Court oral argument, State v. Monfort, No. 88522-2 (June 27, 2013), at 38 min., 4 sec., audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org. On this basis, the State contends that reviewing the prosecutor’s charging decision would invade his personal thought processes and violate work product protections. Id. at 9 min., 35 sec.
*140132 It is true that in Lord this court characterized RCW 10.95.040(1) as mandating a “subjective determination.” Lord, 123 Wn.2d at 305 (“[t]he decision to impose the death penalty requires the prosecutor to make the ‘subjective determination of whether there is reason to believe that there are not sufficient mitigating circumstances to merit leniency’ ” (internal quotation marks omitted) (quoting In re Pers. Restraint of Harris, 111 Wn.2d 691, 694, 763 P.2d 823 (1988))). However, neither Lord nor Harris — the case on which Lord relied for that characterization — required the court to determine whether RCW 10.95.040(l)’s “reason to believe” standard had been satisfied. In Lord, the petitioner argued that the prosecutor had failed to exercise any of the discretion required under the statute, instead filing the death penalty notice “automatically.” Id. at 304. In Harris the petitioner challenged the prosecutor’s policy of seeking the death penalty in every aggravated first degree murder case unless the defendant brought evidence of mitigating circumstances to the State’s attention. Harris, 111 Wn.2d at 693. Neither petitioner challenged the objective reasonableness of the prosecutor’s belief “that there [were] not sufficient mitigating circumstances to merit leniency.” RCW 10.95.040(1). Thus, this court’s passing references in Harris and Lord to the “subjective” nature of the “reason to believe” determination are dicta.4
¶33 Those references must not be treated as controlling interpretations of RCW 10.95.040(1) for two reasons. First, proper statutory interpretation must begin with the language of the statute. The language at issue here is the *141phrase “reason to believe” in RCW 10.95.040(1). As discussed above, in every other context that phrase is always construed as imposing an objective, reasonable person standard. The legislature is presumed to be aware of such prior interpretations when it incorporates such a term of art into a statute, as it did in 1981 when it enacted RCW 10.95.040(1). See Gimlett v. Gimlett, 95 Wn.2d 699, 702, 629 P.2d 450 (1981). Any implication to the contrary in Lord is inconsistent with the statute’s plain language.
¶34 Second, as a practical matter it makes far more sense to interpret RCW 10.95.040(1) as establishing an objective standard than as establishing a purely subjective one. Indeed, the State cannot even charge a misdemeanor crime like trespass without establishing probable cause based on a reviewable, objective standard. It would be anomalous to let a prosecutor file a death penalty notice with less objective justification. Further, it would be difficult for a court to review a prosecutor’s subjective beliefs without invading his or her thought processes, confidentiality, and work product. But courts review decisions based on the objective criterion of reasonableness in a wide variety of contexts. Courts review, for example, whether there was “reasonable suspicion” to stop a suspect. State v. Larson, 93 Wn.2d 638, 644-45, 611 P.2d 771 (1980) (citing Delaware v. Prouse, 440 U.S. 648, 653-55, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979)). Courts review whether a civil defendant’s actions met the “reasonable person” standard. Ranger Ins. Co. v. Pierce County, 164 Wn.2d 545, 553, 192 P.3d 886 (2008) (municipality is negligent if it fails to exercise “ ‘that care which an ordinarily reasonable person would exercise under the same or similar circumstances’ ” (quoting Berglund v. Spokane County, 4 Wn.2d 309, 315,103 P.2d 355 (1940))); Rosendahl v. Lesourd Methodist Church, 68 Wn.2d 180, 182, 412 P.2d 109 (1966) (test for contributory negligence is whether plaintiff" ‘exercised that reasonable care for his own safety which a reasonable man would have used under the existing *142facts and circumstances’ ” (quoting Heinlen v. Martin Miller Orchards, Inc., 40 Wn.2d 356, 360, 242 P.2d 1054 (1952))).5
¶35 Reviewing similar filing decisions at the charging stage is routine, not anomalous. Our court, for example, has reviewed a prosecutor’s blanket policy of charging an enhanced penalty in every case without exercising discretion — at the charging stage. State v. Pettitt, 93 Wn.2d 288, 296, 609 P.2d 1364 (1980) (“this fixed formula . . . constitutes an abuse of the discretionary power lodged in the prosecuting attorney”). Our court has reviewed the sufficiency of factual allegations to support an information— also at the charging stage. State v. Knapstad, 107 Wn.2d 346, 347, 729 P.2d 48 (1986). Courts review charging decisions, at the charging stage, for compliance with timing rules. State v. Dearhone, 125 Wn.2d 173, 178, 883 P.2d 303 (1994) (“[t]his court will review de novo the trial court’s finding of good cause [to reopen the period for service of notice of special sentencing proceeding] under RCW 10.95.040”).6
¶36 Reviewing similar filing decisions at the charging stage is not burdensome. A defendant’s argument that the prosecutor lacks “reason to believe” under RCW 10.95-.040(1) is analogous to a Knapstad challenge, which alleges that the facts supporting the charging document are insufficient as a matter of law to sustain a conviction. Knapstad, 107 Wn.2d at 347. The procedure for addressing a Knapstad challenge thus provides a good template for how a challenge *143under RCW 10.95.040(1) should proceed. With a Knapstad challenge, the courts rely on a short and simple statement of the facts, usually the prosecutor’s certification for determination of probable cause. With an RCW 10.95.040(1) challenge, the courts can do essentially the same thing. The State’s presentation need not be sworn by the prosecutor.7 Following Knapstad, it need not be extensive. See id. at 356. And in light of the language, purpose, and context of RCW 10.95.040(1), the statement’s description of the prosecutor’s mitigating factors inquiry need not meet the same standard as that expected of the defense counsel. The State’s affidavit must, however, show that the prosecutor’s filing decision was objectively reasonable — that the prosecutor fulfilled the statutory duty to “reasonably]” decide whether there are “not sufficient mitigating circumstances to merit leniency.” RCW 10.95.040(1).
¶37 Here, there is no supporting affidavit concerning the death notice to review. This court instead reviewed the defense’s summary of the contents of the prosecutor’s mitigation investigation, since the State agreed that that summary was accurate. Wash. Supreme Court oral argument, supra, at 3 min., 50 sec. That summary states that the prosecution’s investigator did 24 phone interviews and one e-mail interview, that she introduced herself in those interviews as working for the prosecutor but did not specify that she was seeking mitigating information, that she also gathered apparently aggravating information, and that she failed to talk with the two people who knew Monfort best and for the longest time: his mother and aunt. Id.; App. to Monfort’s Cross-Mot. for Discretionary Review at 191-92; Monfort’s Resp. to State’s Mot. for Discretionary Review at 8 n.2. Certainly, this is far more than the prosecutor did in State v. Pirtle, 127 Wn.2d 628, 642-43, 904 P.2d 245 (1995), likely because of advances in what we consider to be reasonable investigation since the time that Pirtle was *144decided.8 Certainly, it is far less than what is required of effective defense counsel.9
¶38 I therefore concur with the majority’s conclusion that this was reasonable. I write separately to emphasize that under the language of the applicable statute, the prosecutor’s investigation was objectively reasonable and judicially reviewable — not just that he subjectively believed it was reasonable.
Fairhurst and González, JJ., concur with Gordon McCloud, J.
Reconsideration denied January 8, 2014.

 United. States v. Mendenhall, 446 U.S. 544, 554-55, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980) (whether “reasonable person would have believed that he was not free to leave” depends on objective facts surrounding encounter with law enforcement); Cowell v. Good Samaritan Cmty. Health Care, 153 Wn. App. 911, 925, 225 P.3d 294 (2009) (Health Care Quality Improvement Act of 1986, 42 U.S.C. § 11112(a)(1), sets forth “objective” standard where it requires that action be taken “ ‘in the reasonable belief that [it] was in the furtherance of quality health care’ ”); State v. Holmes, 108 Wn. App. 511, 519, 31 P.3d 716 (2001) (“whether officers reasonably believe in third person’s authority to consent [to search] is judged against an objective standard”); State v. Sheldon, 38 Wn. App. 195, 197-98, 684 P.2d 1350 (1984) (instruction permitting jury “ ‘to find knowledge if you find that the defendant has information which would lead a reasonable person in the same situation to believe that [certain] facts exist’ ” permitted jury to apply an “objective standard”); see Illinois v. Rodriguez, 497 U.S. 177,188,110 S. Ct. 2793, 111 L. Ed. 2d 148 (1990) (determination whether “ ‘the facts available to the officer at the moment [would] warrant a man of reasonable caution in the belief’ that the consenting party had authority over the premises” is an “objective standard” (internal quotation marks omitted) (quoting Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868,20 L. Ed. 2d 889 (1968))); Baldwin v. Sisters of Providence in Wash., Inc., 112 Wn.2d 127, 130, 769 P.2d 298 (1989) (in action for wrongful termination, “requirement that the just cause determination be reasonable” establishes an objective standard).


 Indeed, in Harris this court did not even suggest that the prosecutor’s decision under RCW 10.95.040(1) is purely subjective. Rather, it stated that the determination of whether there is “ ‘reason to believe that there are not sufficient mitigating circumstances to merit leniency’ ” is “more subjective” than the decision whether to file habitual criminal charges, since the latter rests primarily on “matters of public record.” Harris, 111 Wn.2d at 693-94 (quoting RCW 10.95.040(1)). It was on this passage from Harris that the Lord court relied when it stated that “[t]he decision to impose the death penalty requires the prosecutor to make [a] ‘subjective determination.’ ” Lord, 123 Wn.2d at 305 (quoting Harris, 111 Wn.2d at 694).


 Similarly, fact finders review whether a defendant claiming self-defense had a “reasonable belief” that he or she was in imminent danger. State v. Bradley, 141 Wn.2d 731, 737, 10 P.3d 358 (2000); accord State v. Walker, 136 Wn.2d 767, 772, 966 P.2d 883 (1998) (“person relying on the self-defense claim must have had a reasonable apprehension of great bodily harm” (citing State v. Janes, 121 Wn.2d 220, 237, 850 P.2d 495 (1993))).


 The judiciary also has the power and duty to review charging decisions at later stages of the case. E.g.,State v. Kjorsvik, 117 Wn.2d 93, 97-102, 812 P.2d 86 (1991) (to meet constitutional notice requirements, charging document must include all essential elements of the crime charged); State v. Kenyon, 150 Wn. App. 826, 832-35,208 P.3d 1291 (2009) (under CrR 4.3, prosecutor has no discretion to delay charge for related offense “as a tactical maneuver”).


 Cf. Kalina v. Fletcher, 522 U.S. 118,130-31,118 S. Ct. 502,139 L. Ed. 2d 471 (1997).


 In Pirtle, the prosecutor agreed to consider mitigating evidence presented by the defense but did not undertake any investigation of his own, instead relying solely on information contained in the defendant’s criminal record. Pirtle, 127 Wn.2d at 642-43.


 See, e.g., Am. Bar Ass’n, Supplementary Guidelines for the Mitigation Function of Defense Teams in Death Penalty Cases guidelines 10.11 B., C. (2008), available at http://www.americanbar.org/content/dam/aba/uncategorized/Death_PenaltyRepre sentation/Standards/National/2008_July_CCl_Guidelines.authcheckdam.pdf (“The defense team must conduct an ongoing, exhaustive and independent investigation of every aspect of the client’s character, history, record and any circumstances of the offense, or other factors, which may provide a basis for a sentence less than death____ Team members must conduct in-person, face-to-face, one-on-one interviews with the client, the client’s family, and other witnesses who are familiar with the client’s life, history, or family history or who would support a sentence less than death. Multiple interviews will be necessary to establish trust, elicit sensitive information and conduct a thorough and reliable life-history investigation.”); Am. Bar Ass’n, Guidelines for the Appointment and Performance of Defense Counsel in Death Penalty Cases guidelines 10.4 C.2.a., 10.11 D., F.l (rev. ed. Feb. 2003), available at http://www.american bar.org/content/dam/aba/migrated/2011_build/death_penalty_representation/2003guide lines.authcheckdam.pdf (defense team should include “at least one mitigation specialist and one fact investigator”; counsel “at every stage of the case should discuss with the client. . . means by which the mitigation presentation might be strengthened, and the strategy for meeting the prosecution’s case in aggravation”; in penalty phase counsel should consider “[w]itnesses familiar with and evidence relating to the client’s life and development, from conception to the time of sentencing”).